DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2020 has been entered.
Applicants’ amendments and arguments to the claims filed on July 28, 2020 have been received and entered. Claim 2, 19-23, 26-27 have been amended, while claims 1, 3-10, 24, 29-32 39-41, 43 have been canceled. Claim 53 has been newly added. The Marc van Dijik’s declaration filed on July 28, 2020 have been received and entered. The declaration will be discussed in detail below as it pertains to the rejection.  Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020 and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  
Allowable Subject Matter
The following claim 2 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 2 is presented to applicant for consideration: 
A method for producing a plurality of mRNA transcripts encoding immunoglobulin heavy chain (IgH) polypeptides comprising a human VH region and a mouse C region, IgH polypeptides comprising a human VH region and a mouse C region, antibodies comprising IgH polypeptide comprising a human VH region and a mouse C region, and B cells expressing IgH polypeptide comprising a human VH region and a mouse C region, the method comprising:
providing a transgenic mouse whose genome having in its germline a homozygous immunoglobulin heavy chain (IgH) locus, said IgH locus comprising unrearranged human heavy chain V gene segments VH2-5, VH7-41, VH4-4, VH1-3, VH1-2 and VH6-1, all unrearranged human D gene segments and all unrearranged human JH gene segments comprising a 3'-most J gene segment, wherein the 3' -most J gene segment and  human JC intronic DNA are comprised by the IgH locus upstream of and operably linked to mouse E and a constant region comprising an endogenous C gene of said IgH locus, 
wherein the 3'-most J gene segment is upstream of the human JC intronic DNA, wherein said human JC intronic DNA is  joined with truncated mouse JC intronic DNA upstream of said mouse E and wherein said truncated mouse JC intronic DNA comprises said mouse E, such that said mouse is functional to rearrange said human heavy chain V gene segments, D gene segments and J gene segments and to produce mRNA transcripts encoding said immunoglobulin heavy chain polypeptides comprising a human VH region and a mouse C region, IgH polypeptides comprising a human VH region and a mouse C region, antibodies comprising IgH polypeptide comprising a human VH region and a mouse C region, and B cells expressing IgH polypeptide comprising a human VH region and a mouse C region, Page 2 of 19Appl. No. 14/056,707Response to Final Office Action of January 24, 2020 Response and RCE filed July 28, 2020 
wherein the germline of said transgenic mouse comprises all or part of an endogenous mouse IgH variable region DNA at a position that is upstream of said unrearranged human IgH variable region  gene segments, and said mouse is non-functional to express fully mouse Ig comprising a mouse IgH variable region and a mouse IgH constant region; 
wherein said mouse is capable  to breed with another said mouse to produce subsequent mouse whose genome comprises in its germline a homozygous immunoglobulin heavy chain (IgH) locus, 
wherein said mouse expresses IgH mRNA transcripts encoding immunoglobulin heavy chain polypeptides comprising a human VH region and a mouse C region (IgH-VDJC transcripts), wherein said expressed IgH-VDJC transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCp transcripts of said mouse is between 5% and 10%; and 
contacting the transgenic mouse of step (a) with an antigen, wherein said antigen-contacted mouse produces mRNA transcripts encoding said plurality of immunoglobulin heavy chain (IgH) polypeptides comprising a human VH region and a mouse C region, IgH polypeptides comprising a human VH region and a mouse C region, antigen-specific antibodies comprising IgH polypeptide comprising a human VH region and a mouse C region, and B cells expressing IgH polypeptide comprising a human VH region and a mouse C region.

Withdrawn-Claim Rejections - 35 USC § 103-necessitated by amendments 
Claims 2, 11, 13-15 , 26-28,33-34, 36, 42, 44-47, 49, 50-51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS), Tanamchi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). In view of Applicants’ amendment of base claim 2, introducing the limitation “further comprising obtaining the nucleotide sequence of said mRNA transcripts” that is not taught by combination of references the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
New-Claim Rejections - 35 USC § 103-necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 11, 13-15 , 26-28,33-34, 36, 42, 44-47, 49, 50-52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Tanamachi et al. (W02007/117410, IDS), . 
 Claim interpretation: The transitional term "comprising", here which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, therefore recitation of IgH locus comprising human heavy chain V gene segments Vh2-5, VH7-41, VH4-4, VH1-3, VH1-2 and VH6-1, all human D gene segments and all human JH gene segments Page 15 of 43 is interpreted as IgH locus comprising all of human V gene segments, all human D gene segments and all human JH gene segmentsPage 15 of 43. (See MPEP 2111.03). 
With respect to claims 2, 14, Murphy et al teach a transgenic mouse and method of using transgenic mouse, said method comprising (i) providing a transgenic mouse whose genome having in its germline a homozygous immunoglobulin heavy chain (IgH) locus  comprising modified heavy chain loci with human variable regions and mouse constant regions. It is disclosed that the mouse is produced by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56).   
Murphy et al teach replacing endogenous immunoglobulin variable region gene (all of  unrearranged Vs, Ds and Js) in whole with an homologous or orthologous human gene (immunoglobulin variable region gene) locus wherein immunoglobulin variable gene locus is a variable gene locus of the heavy chain (see col. 6, lines 1-10. Lines 63-66, col. 7, lines 18).  Therefore, all of unrearranged human Vs, Ds and Js would encompass human heavy chain V gene segments Vh2-5, VH7-41, VH4-4, VH1-3, VH1-2 and VH6-1, all human D gene segments and all human JH gene segments Page 15 of 43 as required by the claim.
Regarding the limitation  that the 3' -most J gene segment and  human JC intronic DNA are comprised by the IgH locus upstream of and operably linked to mouse Emu and a constant region comprising an endogenous C gene of said IgH locus, wherein the 3'-most J gene segment is upstream of the human JC intronic DNA, wherein said human JC intronic DNA is joined with 
Murphy further teaches contacting the transgenic mouse as discussed above with an antigen, wherein said antigen-contacted mouse produces The rearrange heavy chain loci during B cell development such that the mouse produces a serum containing an antibody comprising human heavy chain immunoglobulin variable regions and mouse heavy chain constant regions (see claim 1). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse (see claim 2). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

Figure 2 above shows said recombinant IgH locus comprising in 5 ’ to 3 ’ transcription orientation: (i)    human VH gene segments, human DH gene segments and human JH gene segments, wherein said JH gene segments comprise a 3 ’ human JH gene segment, (ii)    a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA at a chimeric junction and comprising said enhancer (see the chimeric portion formed with blue and red lines), and (iii)    mouse C region, said chimeric junction being internal in said chimeric JC intron of said recombinant IgH locus such that said human Ig H variable region gene segments are operatively linked to said constant region. The results indicate that replacement of only the Ig in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). 
 Regarding claim 13, Murphy et al teach method as discussed above further comprising (a) isolating nucleic acid encoding a said antibody, (b) isolating said antibody, said IgH polypeptide, and/or a human VH region thereof (see claims 1-2 of ‘323). 
With respect to claim 11, Murphy teaches homozygous mice and the breeding of mice in various embodiments (see, e.g., col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9). It is relevant to note that claims only requires mouse being function to breed with another said mouse. Absent evidence contrary and a requirement of producing subsequent progeny, the mouse of Murphy in spite of poor fertility is expected to breed with another said mouse. 
With respect to claim 15, Murphy further teaches recombinantly replacing the mouse constant domains with human constant domains to produce fully human antibodies. This approach will give rise to therapeutic antibodies much more efficiently than previous methods (see col. 20, lines 27-29). 
Regarding claims 16-23, 26-28, 33-34, it is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells expressing an antigen specific (see claims 1-2 and Col. 7, lines 57-58). Tanamachi also disclose isolating B cells from  the transgenic mouse to produce antibodies (see page 19, lines 31-32, page 20, lines 2-3, lines 27-28) (limitation of claim 6-7). Tanamachi continue to teach B cells from the spleen of the mouse is isolated and fused to appropriate immortalized cells in culture to produce a hybridoma cells (see page 20, lines 7-12).  Tanamachi further teaches isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human 30 host animal lg constant region with nucleic acid encoding a human lg constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 20, lines 26-30).  Tanamachi further teaches isolating nucleic acid encoding the chimeric antibody (human variable gene and mouse constant region) from animal or B-cell and replacing nucleic acid encoding the mouse Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 25-32). 
, such that said mouse is functional to rearrange said human heavy chain V gene segments, D gene segments and J gene segments and to produce IgH-VDJCg transcripts and (ii) further comprising obtaining the nucleotide sequence of said mRNA transcripts..
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJ regions and insertion of human VDJ at the endogenous locus. The combination of reference differ from claimed invention by not disclosing obtaining the nucleotide sequence of said mRNA transcripts.
However, prior to filing of instant application, it was routine to obtain mRNA from the lymphocyte and assesses the mRNA sequence of the variable gene segment. For instance, Ozawa cure the deficiency by disclosing method to obtain mRNA from the lymphocyte and assess the sequence using 5′-RACE method (see abstract, figure 2, also see Lonberg para. 80, 108, 214). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Tanamachi, Ozawa/Lonberg to modify the method of using transgenic homozygous mouse of Murphy whose genome comprises unrearranged human heavy chain /kappa chain  variable gene segments and , a chimeric JC intron comprises human JC intron contiguous with a mouse JC intron that would be positioned in a region intervening 3’ human J segment and upstream of mouse enhancer  and such would be obvious modification of known method of site specific insertion taught by Tanamachi/Morrison, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable 
One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mice to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi as evident from Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51) .  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 2, 12, 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Ozawa et al (BioTechniques 40:469-478, 2006)/Lonberg et al (.US 20060015957, dated 1/19/2006), as applied above for claim 2, and further in view of Adams (Genomics. 2005 December; 86 (6):753-8, art of record).

Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Morrison, Ozawa/Lonberg and Adams to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Ozawa et al (BioTechniques 40:469-478, 2006)/Lonberg et al (.US 20060015957, dated 1/19/2006) as applied above for claim 2, and further in view of Jackson Laboratory Recourse Manual, (2007, 1-29, IDS).
The teaching of Murphy, Tanamachi, Morrison and Ozawa/Lonberg have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing said mouse breeding to produce subsequent generation. 
However, prior art to instant invention, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art  to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Ozawa/Lonberg and Jackson Lab.to modify the transgenic homozygous mouse of Murphy whose genome comprises insertion of human variable DNA upstream of endogenous mouse constant region, as matter of design choice, with a  regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 2 and 16-23, 26-28, 35-36, 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Ozawa et al (BioTechniques 40:469-478, 2006)/Lonberg et al (.US 20060015957, dated 1/19/2006) , Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) as evidenced by Stevens, S. et al. (2006, September 10-13,  Velocimmune: Humanization of Immunoglobulin Loci Using Velocigene Technology. Presented at 1st International MUGEN Conference on Animal Models for Human Immunological Disease, Athens, Greece (hereafter the "Stevens Abstract").
The teaching of Murphy, Tanamachi, Morrison, Ozawa/Lonberg have been described above and relied in same manner here. Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) 
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9). In one embodiment, the Stevens Patent states that "antigen is administered directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). As described by the Stevens Patent, "Veloclmmune TM technology involves generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). The method involves "replacement of the mouse immunoglobulin variable loci with the equivalent human variable sequences as evident from the Stevens abstract (lines 6-7). The Stevens Abstract reports that "[b]y replacing only the variable segments at the heavy.., chain loci, endogenous gene control mechanisms are retained" and that "[b]y leaving the mouse constant regions intact, antibody effector functions, such as Fc receptor and complement binding, are conserved" (lines 7-10). The Stevens Abstract further reports that mice exhibit wild type immune systems, with normal populations at all stages of B cell development, and normal rates of variable segment usage, somatic hypermutation and class switching" (lines 11-13). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Morrison, Ozawa/Lonberg and Stevens to modify the method of Murphy by isolating B cells expressing said antigen specific antibody to isolate antibody using the method of Stevens, as matter of design choice, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antibody using the mouse of Murphy because prior art successfully reported  isolating B cells to produce hybridoma cells and isolate antibody directed against antigen. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that Murphy fails to each the claimed limitation of wherein said human JC intronic DNA is joined with truncated mouse JC intronic DNA upstream of said mouse Emu and wherein said truncated mouse JC intronic DNA entire mouse JC intron upstream of Ep. Expert Declaration, paragraphs 9-12. Thus, Murphy teaches preserving the entire mouse JC intron, a teaching inconsistent with the insertion of human VDJ DNA into the mouse immunoglobulin locus within the genomic interval defined by the last 3' J region and the host constant region (see figure 4). Expert Declaration. Paragraph 19). Applicant notes the position of the homology arms in Figure 4 of Murphy illustrates the insertion of human VDJ DNA into the mouse immunoglobulin locus region at a single position immediately adjacent to the mouse J segments, as supported bv the brief description of the drawings. Applicant notes this homology arm is the only homology arm that is given a precise insertion point emphasizing the importance of making no changes in the mouse IgH locus except for in the V region. For example, the specification discloses in the above excerpt that the “mouse homology arm derived from the region upstream from the mouse DJ region, but whose absolute endpoints are not important”, Murphy, W02002066630, Page 20, lines 9-17. Expert Declaration, paragraph 8).
Applicant continue to argue Murphy teaches preservation of the endogenous locus (page 46, lines3-4), but otherwise maintain the rest of the endogenous mouse IgH locus intact. This strategy is emphasized in several excerpts from Murphy, including: Expert Declaration, paragraph 8. Applicant assert that “Because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact.” (page 44, lines 5—7. Expert Declaration, paragraph 13). Applicant continue to argue that introduction of the human variable regions at the genuine murine loci in vivo will maintain the appropriate global regulation of chromatin accessibility previously shown to be important for appropriately timed recombination events (Expert Declaration, paragraph 13).
Applicant contends that Tanamachi cannot be proof of concept of a chimeric IgH construct comprising a JC intron comprising truncated mouse JC intronic DNA at the endogenous IgH locus because it is not under the same regulatory influences for rearrangement of a human D and a human JH gene segment, nor for subsequent rearrangement of the human DJH unit to a human VH gene segment, nor for its subsequent transcription, nor for its somatic mutation. Because Morrison’s vector encodes rearranged human VDJ gene segments, there is no diversity, at least with respect to the encoded chimeric heavy chain. In contrast, the constructs of Tanamachi, unlike Morrison, comprise unrearranged VDJ gene segments, and thus are able to produce antibodies having broad specificities and affinities for an antigen, which is the whole point of Murphy and Tanamachi. Morrison doesn’t back up or evidenced this critical property of generating diversity present Tanamachi. Applicant continue to argue that the constructs of Tanamachi were engineered and integrated into pluripotent embryonic stem cells (ES) cells, as opposed to being integrated into mouse tumor cells as taught by Morrison, so the antibodies encoded by the Tanamachi construct will be expressed in the B cells of the mouse and constitute the mouse’s humoral immunity when challenged with an antigen. Accordingly, because of the rearranged status of the human variable region gene segment, located away from endogenous control regions, in a non-natural recombinant cell line, Morrison is not evidentiary of Tanamachi. Applicant argue that there is nothing in Morrison teaching the effect of chimeric JC introns on the effects of rearrangement central to the instant claims and the mouse of Tanamachi, both of which require the controlled, sequential and precise rearrangement of unrearranged human Variable region. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicants argument that Murphy et al teaches entire JC intron, it is noted that Murphy teaches “immediately adjacent to” language that identifies portion of mouse sequence is included in the 3' mouse homology arm of the LTVEC1 targeting vector (the “region immediately adjacent to, but not including, the mouse J segments) (see col. 8, lines 41-43). Contrary to applicant’s argument the language does not suggest the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1, nor does it expressly address whether (or not) human intronic DNA is present (See DeFranco declaration filed on 10/22/2020, para. 104-105). The foregoing teaching does not suggest the mouse homology arm is immediately adjacent to the human variable gene in the LTVEC1. The DeFranco declaration (see IDS, filed on 10/22/2020) filed during IPR proceeding (IPR 2019-01578) explained the presence of the “large human insert” of LTVEC1, including the entire  human intronic DNA. It would have been obvious to a person of ordinary skill in the art seeking to include the “entire” DJ “region” would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, an artisan would have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included. Tanamachi and Morrison further establish the fact that Morrison further establishes that it was known in prior art that antibodies with variable and constant domains from two different mammalian sources are effectively expressed in mouse cells from fused gene constructs in which the J/C intron could be: (1) wholly mouse, (2) wholly human, or (3) chimeric (some mouse and some human), and that the specific junction point is “a matter of convenience. (Morrison et al para. 110-115). Morrison expressly discloses that joining human and mouse DNA within the J/C intron, both preserves the intronic enhancer as in Murphy and Tanamachi that was considered otherwise a matter of convenience. 
In response to applicant’s argument in part relying on the Dijk's declaration showing the presence of at least the entire mouse JC intron 5' of the Emu, it is noted that figure 4 described in Murphy is only exemplary method as there is no functional significance as one of skill in the art would recognize that the positioning of mouse/human chimeric junction immediately adjacent to the final human J segment in the targeting vector as arbitrary choice.  One of ordinary skill in the art would understand that placement of human/mouse DNA junction anywhere in the stretch of DNA between the most 3' J segment and the J/C intronic enhancer would result in the creation of a fully functional hybrid heavy chain locus. Thus, the placement of this junction at a position downstream from the most 3' J segment is no more than an arbitrary design choice and does not affect the resulting outcome. The declaration fails to address the criticality of placement of human/mouse DNA junction nor does claimed mouse recite any resulting phenotype that could distinguish the mouse from one disclosed in Murphy.  
In response to applicant’s relying on Van Dijk’s declaration arguing Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that  Murphy as such do not emphasize criticality of maintaining entire 
The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The DeFranco’s declaration discloses that intron sequences (whether chimeric or not) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of the DeFranco’s declaration, IDS filed on 10/22/2020). The Van Dijk's declaration is deficient to the extent it fails to address how a truncated mouse JC intron would affect the human IgH variable gene segment from the mouse. In the instant mouse as claimed does not recite any phenotype or disclose any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH JC intron comprising a truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success.
In response to applicant’s argument pertaining to Tanamachi as evident from Morrison, it is emphasized that it is Murphy who teaches that the chimeric JC intron. The reference of Tanamachi and Morrison is applied to the extent the art teaches that the intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. Examiner in part would agree with applicant’s argument that neither Tanamachi nor Morrison teach chimeric IgH construct comprising a JC intron comprising truncated mouse JC intronic DNA at the endogenous IgH locus. However, the chimeric intron as disclosed in Murphy is not expected to be a part of the final antibody molecule. Therefore, it would be obvious to one of ordinary skill in the art to genetically modify the intronic region without any impact on the functional properties of the resulting antibody (see Morrison). Further, 
On pages 16-17 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance as indicated on page 2 of this office action. 

Withdrawn-Claim Rejections - 35 USC § 112
Claims 19-23, 26-28 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendments to the claims deleting the phrase lymph node obviates the basis of the rejection, therefore, previous rejection of claims 19-23, 26-28 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

New-Claim Rejections - 35 USC § 112-necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 49-50 and 51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that claims 49-50 and 51 recite a limitation wherein the germline comprises all or part of mouse IgH variable region DNA upstream of said constant region, and said mouse is non-functional to express fully mouse Ig comprising a mouse IgH variable region and a mouse IgH constant region do not further limit the base claim 2. This is because the unrearranged human heavy chain variable gene segments is operably linked to mouse Emu and a constant region comprising an endogenous C gene of said IgH locus. Therefore, recitation of all or part of an endogenous mouse IgH variable region DNA that is at a position upstream of said unrearranged human IgH variable region gene segments must necessarily be upstream of mouse IgH constant. Thus, limitation of claims 49-50 and 51 do not further limit base claim 2, 19 and 26. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required.
Maintained - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of 9445581(13433084) for the reasons of record. 
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-10 of US Patent no 9505827 (Application No. 13740727)  for the reasons of record.  
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of copending Application No. 13846672 for the reasons of record.  
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent no 9434782 (Application No. 14137902).   
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12, 14-27 of copending Application No. 14040405.
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 6, 13-19, 22-29 of copending Application No. 14040427.

Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700.
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147-148, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 and 357 of copending Application No.  13310431.
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 8-12, 14, 18 of copending Application No. 14750870. 
Claims  2, 11-23, 25-28, 33-38, 42, 44-51 and 52 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461. 
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504236.
 Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of copending Application No. 14818162. 
Claims 2, 11-23, 25-28, 33-38, 42, 44-51 and 52 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 8-12, 14, 18, 20, 26-28 and 31 of copending Application No. 14080630. 

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and co-pending applications as above. Thus the rejection is maintained.

Conclusion
No claims allowed. 
Lefranc MP (Exp Clin Immunogenet 2001;18:100–116, IDS) teaches rules of the IMGT Scientific chart, with the accession numbers of the IMGT reference sequences and with the accession ID of the Genome Database GDB and NCBI LocusLink databases, in which all the IMGT human IGH genes are entered.
Sakai et al (PNAS, 1999, 96, 1526-1531) teaches that the Eμ enhancer within was necessary for normal VDJ recombination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.